Citation Nr: 0903647	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1987 to 
June 1993.  This included four months of overseas service in 
Saudi Arabia as a participant in Operation Desert Storm from 
December 1990 to April 1991.  

A review of the evidence of record reveals that in July 2003, 
the RO denied service connection for PTSD.  It was indicated 
that while the records showed a diagnosis of PTSD, there was 
no confirmed in-service stressor.  The veteran was informed 
of the denial action by communication dated in August 2003.  
A timely appeal did not follow notification of the denial 
action.  

By rating decision dated in April 2005, service connection 
for PTSD was denied.  However, as noted above, a claim for 
service connection for the PTSD had previously been denied in 
a final RO determination.  Accordingly, the current claim is 
before the Board on the basis of whether new and material 
evidence has been submitted to reopen the previously denied 
claim.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO by 
rating decision dated in July 2003.  A timely appeal did not 
follow notification of the denial action.  

2.  Received in November 2004 was a reopened claim for 
service connection for PTSD.  

3.  Evidence obtained since the July 2003 RO decision denying 
service connection for PTSD is not new and material.  


CONCLUSIONS OF LAW

1.  The decision by the RO in July 2003 is final regarding 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160 
(2008).  

2.  New and material evidence has not been received regarding 
service connection for PTSD, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the preadjudicatory notice letter provided to 
the veteran in January 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the claims file contains service treatment 
records, post-service clinical reports, lay statements from 
the veteran and his family and acquaintances.  
The Board has carefully reviewed such records and statements 
and concludes that they have not identified further specific 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Additionally, the file contains an August 
2008 formal finding from the RO that the veteran's described 
stressors provide insufficient information for making a 
research request with the US Army and Joint Services Records 
Research Center (JSRRC).  Moreover, until evidence sufficient 
to reopen the claim is furnished, there is no duty to afford 
a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim on appeal.  

The veteran is claiming entitlement to service connection for 
pes PTSD.  The Board observes that rating decisions denying 
service connection were issued in April 2002, March 2003, and 
July 2003.  As indicated in the July 2003 decision, the claim 
was denied based on the absence of evidence verified the 
veteran's claimed in-service stressors.  The veteran did not 
appeal that decision and it became final.  See 38 C.F.R. 
§ 7105.  He subsequently requested that his claim be 
reopened, and such request was denied by the RO in an April 
2005 rating action which is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

Despite the finality of a prior adverse determination, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been previously disallowed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The evidence that 
must be considered in determining whether there is a basis 
for reopening a claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, such as in this 
claim, new evidence meaning existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Again, the RO in July 2003 concluded that the available 
evidence was inadequate to establish the occurrence of a 
stressful experience that would substantiate the diagnosis of 
PTSD.

The evidence added to the record since the last final denial 
in July 2003 includes treatment reports indicating continued 
psychiatric complaints and treatment, and showing diagnoses 
of PTSD.  This evidence is new, in the sense that it was not 
previously before agency decisionmakers.  However, it is not 
found to be material as contemplated under 38 C.F.R. 
§ 3.156(a).  Indeed, the evidence of record at the time of 
the last final July 2003 rating decision already indicated 
current psychiatric treatment and also revealed a PTSD 
diagnosis.  Indeed, the absence of current treatment or 
diagnosis was not the reason the claim was denied.  Rather, 
the absence of a verified stressor was the basis for the 
denial.  Such evidence remains lacking here.  

The Board acknowledges that the recently submitted evidence 
does contain uncorroborated statements describing the claimed 
in-service stressors.  However, the veteran's contentions, 
absent corroboration, do not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  In fact, the RO 
formally found in August 2008 that the claimed stressors were 
insufficient to enable a research request to the JSRRC.    
In this regard, it is observed that while Justus holds that 
the credibility of evidence is to be presumed in considered 
38 C.F.R. § 3.156, the weight of such evidence can be 
evaluated.  Here, the nonspecific nature of the stressor 
statements lessens their probative weight and consequently 
compels the conclusion that such evidence does not raise a 
reasonable possibility of substantiating the claim.

For the foregoing reasons, the requirements under 38 C.F.R. 
§ 3.156(a) have not been met, and the request to reopen a 
claim of entitlement to service connection for PTSD is 
denied.



ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


